

offerletterchrisgrein_image2.jpg [offerletterchrisgrein_image2.jpg]




February 19, 2018


Chris Greiner




Dear Chris,


I am pleased to offer you the position of EVP, Chief Financial Officer working
from our New York, NY office. You are scheduled to start on March 19, 2018,
reporting to Robert LoCascio, the Company's CEO. This letter confirms the terms
and conditions of our employment offer to you:


•
You will be paid salary at an initial annualized salary rate of Four Hundred
Seventy Thousand Dollars (US$470,000) per year, to be paid in accordance with
our then-current payroll practices (we currently pay salary on a semi-monthly
basis on the 15th and last day of each month).



•
You will be eligible to participate in the LivePerson bonus plan as it exists
from time to time under terms comparable to other LivePerson employees of
similar role and responsibility. Your target annual bonus for 2018 will be Two
Hundred Thirty Thousand Dollars (US$230,000), which will be prorated for the
portion of 2018 that you are employed at LivePerson based on your actual start
date. Your actual bonus payout, if any, is anticipated to be paid during the
first quarter of the subsequent fiscal year, and will be determined in the sole
discretion of LivePerson based on the profitability of the company as compared
to Plan, your individual bonus target and your personal contribution to the
company's efforts as determined by the Company in its sole discretion.
Eligibility for and payment of such bonus, if any, is conditioned on your being
actively employed by LivePerson as of the date the bonus, if any, is paid. Your
actual bonus payment is likely to be either greater or less than your target
amount based on these criteria. In any year, LivePerson may determine not to pay
any bonus based on the above criteria. LivePerson reserves the right to amend or
terminate its bonus plan at any time.



•
You will be granted as of your start date inducement awards consisting of the
following:



•
Unvested restricted stock units (RSUs) in respect of 60,000 shares of LivePerson
common stock; and



•
An unvested option to purchase 100,000 shares of LivePerson common stock at a
strike price determined by the LivePerson Board of Directors;



The equity grants described above will be granted in accordance with our
then-current standard policies and under the terms and conditions of the
applicable corresponding Grant Agreement(s) provided to you by the Company, and
will vest in equal increments of 25% annually over four (4) years, beginning on
the first anniversary of the grant date.
 
•
You will be eligible for vacation in accordance with LivePerson's vacation
policy as it exists from time to time. Under the current policy, you will accrue
vacation at the approximate rate of 1.66 vacation days per month (20 days per
year).



•
You will be eligible to enroll in the LivePerson health and disability insurance
program on the first day of the first full calendar month of your employment
subject to the terms and conditions of the applicable plans and policies, as
they exist from time to time. You will be eligible to participate in the
company's 401(k) savings plan following your employment start date subject to
the terms and conditions of the plan.



•
You will receive further orientation regarding benefits you are eligible for and
company policies on or shortly after your start date.





                                    

--------------------------------------------------------------------------------



offerletterchrisgrein_image2.jpg [offerletterchrisgrein_image2.jpg]


•
This offer is made contingent upon your successful completion of the Company's
pre-employment procedures, including reference and background verification of
your prior employment and other information provided by you during the Interview
process, as well as proof of identity and authorization to work in the United
States, as required by law.



•
Subject to our then-current, standard T&E and other policies, you will be
entitled to submit for reimbursement reasonable relocation expenses including
selling fees of existing home, purchasing fees of new home, packing & shipping
of household goods related to your relocation to the New York area to work in
our headquarters, up to an aggregate amount of US$200,000 inclusive of taxes
incurred.



•
You will receive further orientation regarding benefits you are eligible for and
company policies on or shortly after your start date.



•
Your employment with live Person is at-will and may be terminated by you or
LivePerson at any time with or without cause and with or without notice.



•
In the event that (a) your employment is terminated by the Company without Cause
(as defined below), or (b) terminated by you for Good Reason (as defined below),
and (c) and provided that within sixty (60) days following your termination date
you timely execute and do not revoke a separation and release agreement drafted
by and satisfactory to the Company, the Company will provide you with severance
pay equal to six (6) months pay at your then current base salary rate and, if
such termination occurs on or before the date that bonuses are paid for the
fiscal year prior to termination, a payment equal to the bonus you would have
received for the prior fiscal year had you remained employed on the date bonuses
for such fiscal year are paid. In the event you terminate your employment due to
subparagraph ' i" of the definition of Good Reason, then your severance pay
shall be paid at the base salary rate immediately preceding any reduction
thereof. All payments hereunder shall be payable in accordance with the payment
procedures described below. For the avoidance of doubt, the foregoing severance
shall not be paid in the event that your employment is terminated by reason of
your voluntary resignation (other than for Good Reason).



•
In the event that within the 12-month period following a Change of Control (as
defined below) your employment is terminated by the Company without Cause or by
you for Good Reason; and provided that within sixty (60) days following your
termination date you timely execute and do not revoke a Release (as defined
above), the Company will provide you with the severance pay equal to nine (9)
months pay at your then current base salary rate and, if applicable, the bonus
payments described in the immediately preceding paragraph and, with regard to
any outstanding option and/or other equity awards held by you at the time of
your termination: (a) if you have been employed by the Company for less than 12
months at the time your employment is terminated, the total number of shares of
common stock that would have vested in the 24-month period following your
termination date if you had remained employed shall become immediately vested
and exercisable on your termination date, and (b) if you have been employed by
the Company for 12 months or more at the time your employment is terminated, all
outstanding shares of common stock granted to you will become fully vested and
exercisable on your termination date, and (c) in either case, the vested portion
of any outstanding option and/or other equity awards held by you shall remain
exercisable for 90 days following your date of termination, but in no event
later than the original term of the option as set forth in the applicable award
agreement.



•
For purposes hereof, "Change of Control" shall be defined as, and limited to:
the consummation of any transaction or group of related transactions following
which the holders (or persons or entities that directly or indirectly control,
are controlled by, or are under common control with, the holders) of the
Company's voting power immediately prior to such transaction(s) no longer hold
securities having the voting power necessary to elect a majority of the board of
directors of the surviving entity or entities, or a sale of all or substantially
all of the Company's assets.





                                    

--------------------------------------------------------------------------------



offerletterchrisgrein_image2.jpg [offerletterchrisgrein_image2.jpg]


•
Severance payments described above shall commence on the Company's first
regularly scheduled payroll date that occurs as soon as practicable after the
conditions set forth above are satisfied, and with respect to bonus payments, on
the date bonuses are paid by the Company but in any event all severance and
bonus payments hereunder shall be paid in full no later than the fifteenth
(15th) day of the third (3rd) month following the end of your first tax year in
which your termination of employment occurs, or, if later, the fifteenth (15th)
day of the third (3rd) month following the end of the Company's first tax year
in which your termination of employment occurs, as provided in Treasury
Regulation Section 1.409A-1(b)(4). The parties intend that the payments and
benefits provided pursuant to this letter are exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, the regulations
and other guidance under and any state law of similar effect ("Section 409A")
and any ambiguities herein will be interpreted to be so exempt. Each payment and
benefit payable under this letter is intended to constitute separate payments
for purposes of Treasury Regulation Section 1.409A-2(b)(2). Notwithstanding
anything herein to the contrary, the Company shall have no liability to you or
to any other person, for any taxes, penalties or otherwise, if the payments and
benefits provided pursuant to this letter that are intended to be exempt from
Section 409A are not so exempt.



•
In the event that your employment is voluntarily terminated at any time by you
(other than for Good Reason as set forth herein), or by the Company for Cause,
you will be entitled only to your earned and unpaid compensation earned through
the date of your termination of employment in accordance with applicable law.
You will not be entitled to severance, option acceleration, or any other
compensation or consideration that you might have received had your employment
with the Company not been terminated.



•
For purposes hereof, “cause" shall mean a determination by the Company (which
determination shall not be arbitrary or capricious) that: (i) you materially
failed to perform your specified or fundamental duties to the Company or any of
its subsidiaries, (ii) you were convicted of, or pied nolo contendere to, a
felony (regardless of the nature of the felony), or any other crime involving
dishonesty, fraud, or moral turpitude, (iii) you engaged in or acted with gross
negligence or willful misconduct (including but not limited to acts of fraud,
criminal activity or professional misconduct) in connection with the performance
of your duties and responsibilities to the Company or any of its subsidiaries,
(iv) you failed to substantially comply with the written rules and policies of
the Company or any of its subsidiaries governing employee conduct or with the
lawful directives of the Board of Directors, or (v) you breached any
non-disclosure, non-solicitation or other restrictive covenant obligation to the
Company or any of its subsidiaries. If the Company in its reasonable discretion
determines that an event or incident described in to subparagraph (i) or (iv) of
the definition of Cause is curable, then in order to terminate your employment
for Cause pursuant to subparagraph (i) or (iv) of the definition of
Cause, the Company shall (a} provide you with written notice of the event or
incident that it considers to be "Cause· within 30 calendar days following its
occurrence, (b) provide you with a period of at least 15 calendar days to cure
the event or incident, and (c) if the Cause persists following the cure period,
terminate your employment by written termination letter any time within 60
calendar days following the date that notice to cure was delivered to you.



•
For purposes hereof, "Good Reason· shall mean one or all of the following
conditions arising without your consent: (i) a material reduction in your annual
base salary by the Company, other than as part of an across-the-board reduction
in parity with a reduction applicable to all employees or to other employees of
similar role and responsibility; (ii) a material diminution by the Company of
your role, responsibilities and title, or (iii) a relocation of the Company's
principal office to a location more than 50 miles from its location on the date
hereof (or from such other location to which you have consented after the date
hereof), unless such new location is closer to your primary residence than the
prior location. To be entitled to terminate your employment for Good Reason, you
must (a) provide written notice to the Company of the event or change you
consider constitutes "Good Reason” within 30 calendar days following its
occurrence, (b) provide the Company with a period of at least 30 calendar days
to cure the event or change, and (c) if the Good Reason persists following the
cure period, actually resign by written resignation letter within 60 calendar
days following the event or change.





                                    

--------------------------------------------------------------------------------



offerletterchrisgrein_image2.jpg [offerletterchrisgrein_image2.jpg]


•
This letter shall not be construed as an agreement ( either express or implied)
to employ you, or for any guaranteed term of employment, and shall in no way
alter the Company's policy of employment at-will, under which both the Company
and you remain free to end the employment relationship for any reason, at any
time, with or without cause or notice. Your employment with LivePerson is
at-will and may be terminated by you or LivePerson at any time with or without
cause and with or without notice.



•
This offer is made contingent upon your successful completion of the Company's
pre-employment procedures, including reference and background verification of
your prior employment and other information provided by you during the interview
process, as well as proof of identity and authorization to work in the United
States, as required by law.



•
By signing this letter you confirm that you are not subject to any agreement,
with a prior employer or otherwise, which would prohibit, limit or otherwise be
inconsistent with your employment at LivePerson or prevent you from performing
your obligations to LivePerson. Additionally, please be advised that it is Live
Person's corporate policy not to obtain or use any confidential, proprietary
information or trade secrets of its competitors or others, unless it is properly
obtained from sources permitted to disclose such information. By signing this
letter below, you are acknowledging that you have been advised of this policy
and that you accept and will abide by it, and you are also agreeing that you
will not use or disclose any confidential or proprietary information of
LivePerson to any third party, including any previous or subsequent employer.

































                                    

--------------------------------------------------------------------------------



offerletterchrisgrein_image2.jpg [offerletterchrisgrein_image2.jpg]


Please indicate your acceptance of this offer by signing and dating below. You
will also receive additional information about LivePerson as well as some forms
and documents that you must complete prior to your start date. Your employment
is contingent upon the return of the requested material. The terms of this offer
cannot be changed unless in writing signed by LivePerson. If you have any
questions, please do not hesitate to reach out to the People Group.


LivePerson is a dynamic organization with tremendous growth opportunities. We
look forward to you
joining us and hope that you share our excitement for the opportunity it
presents to everyone on the team.


Sincerely,




__________________________________
Daryl Carlough
SVP, Global & Corporate Controller


______________
Date


Accepted By:




______________________________
Chris Greiner




______________
Date



                                    